UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 AMY L. KRELL, ET AL. [AS IT RELATES TO PLAINTIFF
 DIANA MOSS],

                                                         Plaintiff,
                                                                            Lead Case No.
                              - vs -
                                                                       5:21-cv-00531-GTS-ML
 C.R. BARD INCORPORATED and
                                                                          Member Case No:
 BARD PERIPHERAL VASCULAR INCORPORATED,
                                                                       1:21-cv-00537-GTS-ML
                                                      Defendants.



               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned parties,

pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii), that the above-captioned case be dismissed with

prejudice, with each party to bear its own costs.


Respectfully submitted, this 23rd day of June, 2021.

ATTORNEYS FOR PLAINTIFFS                            ATTORNEYS FOR DEFENDANTS

/s/ Jonas P. Mann_______________                    By: /s/ Vivian M. Quinn
Jonas P. Mann                                       Vivian M. Quinn, Esq.
Baron & Budd, P.C.                                  Nixon Peabody LLP
3102 Oak Lawn Avenue, Suite 1100                    40 Fountain Plaza, Suite 500
Dallas, TX 75219                                    Buffalo, New York 14202
Tel: (214) 521-3605                                 Tel: (716) 853-8100
Email: jmann@baronbudd.com                          Email: vquinn@nixonpeabody.com
Counsel for Plaintiff
                                                    Counsel for Defendants C. R. Bard, Inc., and
                                                    Bard Peripheral Vascular, Inc.




              6/23/2021
